***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   CARLTON JOLLEY v. CAPTAIN VINTON ET AL.
                 (AC 41989)
                        Lavine, Devlin and Bear, Js.

                                  Syllabus

The self-represented, incarcerated plaintiff brought this action against the
   defendant, a former state correctional institution administrative captain,
   claiming violations of his federal constitutional rights. The plaintiff
   alleged that the defendant retaliated against him for providing legal
   advice to his fellow inmates by ordering the search of the plaintiff’s
   cell, the seizure of items from his cell, and the removal of the plaintiff
   from his job at the prison’s gym. Following a trial to the court, the court
   rendered judgment in favor of the defendant, finding that the plaintiff
   failed to prove that he was engaged in an activity protected by the first
   amendment, that he was denied access to the courts in a specific,
   pending, personal action, and that there was any causal connection
   between his alleged protected conduct and the defendant’s alleged retal-
   iatory acts. From that judgment, the plaintiff appealed to this court.
   Held that the trial court properly rendered judgment in favor of the
   defendant, as that court’s finding that the plaintiff had failed to prove
   a causal connection between his conduct and the defendant’s alleged
   retaliation was not clearly erroneous: the court concluded that there
   was no evidence of a retaliatory motive on the basis of the defendant’s
   testimony, which the court expressly found was credible, and the court
   noted that the only evidence to establish a causal relationship between
   the discharge of the plaintiff from his gym job and any claimed protected
   activity was that of temporal proximity, which the court found insuffi-
   cient to establish a causal connection; ample evidence supported the
   court’s finding that the defendant’s actions that the plaintiff alleged were
   retaliatory were premised solely on legitimate motives, and, although
   the plaintiff pointed to evidence that he asserted supported his claim
   of retaliation, the mere existence of evidence to support an alternative
   conclusion is not sufficient to reverse a trial court’s findings of fact.
Submitted on briefs December 11, 2019—officially released March 10, 2020

                             Procedural History

   Action to recover damages for the alleged deprivation
of the plaintiff’s federal constitutional rights, and for
other relief, brought to the Superior Court in the judicial
district of Hartford, where the court, Dubay, J., granted
the defendants’ motion to dismiss and rendered judg-
ment thereon, from which the plaintiff appealed to this
court, Alvord, Keller, and Beach, Js., which reversed in
part the trial court’s judgment and remanded the case
for further proceedings; thereafter, the plaintiff filed an
amended complaint and the case was tried to the court,
Noble, J.; judgment in favor of the named defendant,
from which the plaintiff appealed to this court.
Affirmed.
   Carlton Jolley, self-represented, the appellant (plain-
tiff), filed a brief.
  Janelle R. Medeiros, assistant attorney general, and
William Tong, attorney general, filed a brief for the
appellee (named defendant).
                           Opinion

   DEVLIN, J. The self-represented plaintiff, Carlton Jol-
ley, appeals from the judgment rendered in favor of the
defendant, Captain Brian Vinton, a former administra-
tive captain at the Enfield Correctional Institution
(Enfield), in this action brought pursuant to 42 U.S.C.
§ 1983,1 alleging that the defendant retaliated against
the plaintiff for providing legal advice to his fellow
inmates while incarcerated at Enfield. Because we con-
clude that the trial court’s finding that the plaintiff failed
to prove a causal connection between his conduct and
the alleged retaliation was not clearly erroneous, we
affirm the judgment of the trial court.
   The following facts, as found by the trial court or as
undisputed in the record, and procedural history are
relevant. The plaintiff alleged that, at various times
while incarcerated, he provided legal assistance to his
fellow inmates. He further alleged that he primarily
assisted with postconviction motions and petitions for
writs of habeas corpus. In 2011, the defendant was an
administrative captain at Enfield, where the plaintiff
was then incarcerated. In that role, the defendant was
responsible for investigating gang activity and security
issues that threatened the safety of inmates or staff.
   At some point prior to March 28, 2011, the defendant
became aware that the plaintiff was providing legal
assistance and had a reputation as a ‘‘jailhouse lawyer.’’
Concerned that the plaintiff might have been using his
legal work to smuggle contraband, the defendant
alerted the warden to the plaintiff’s activities and,
together, they determined that the plaintiff’s cell should
be searched. On March 28, 2011, correction officers
carried out a search of the plaintiff’s cell and confis-
cated forty-one free postage legal mail envelopes, sixty-
two plain white envelopes, seven homemade cassette
tapes, four reams of typing paper, and twenty-six manila
envelopes. A correction officer determined that all of
the items seized were contraband and the plaintiff
pleaded guilty to possessing contraband. Around this
time, five large legal storage boxes were also seized
from the plaintiff’s cell. Inmates were limited to only
two boxes in their cells. The plaintiff was instructed to
examine the boxes to determine whether any of the
contents pertained to active cases. The plaintiff was
permitted to retain any of the contents regarding active
cases with the caveat that if the contents exceeded two
boxes, the excess would be stored elsewhere. All of
the boxes not pertaining to active cases would be sent
to the plaintiff’s home address. Ultimately, three of the
boxes were sent to the plaintiff’s home.
  In the spring of 2011, the plaintiff was working in the
recreational office of Enfield’s gym. Later that year,
the defendant learned that the plaintiff was working
multiple shifts per day in that position, which was
unusual. The defendant was concerned that the plaintiff
may have been using the multiple shifts either to have
illicit contact with other inmates or to establish inappro-
priate relationships with the staff. Subsequently, on
December 16, 2011, the plaintiff was removed from his
job, as were three other inmates due to the length of
time they had held those positions. The plaintiff was
allowed to apply for another job after his removal and
was later assigned to work as a janitor.
   On July 29, 2011, the self-represented plaintiff com-
menced the present action against the defendant and
Attorney General George Jepsen. The plaintiff sought
monetary damages pursuant to § 1983 for alleged viola-
tions of his rights under the first, eighth, and fourteenth
amendments to the United States constitution. The trial
court initially dismissed this action on grounds of statu-
tory and sovereign immunity. See Jolley v. Vinton, 171
Conn. App. 567, 567, 157 A.3d 755 (2017). On appeal,
this court affirmed the dismissal in regard to Attorney
General Jepsen but reversed the dismissal as to the
defendant. Id., 567–68. After the case was remanded,
the plaintiff filed an amended complaint on December
7, 2017, clarifying his claims against the defendant. In
the amended complaint, the plaintiff alleged that he
suffered retaliation for the exercise of his first amend-
ment rights. Specifically, he claimed that the defendant
ordered (1) the search of the plaintiff’s cell, (2) the
seizure of numerous items from the plaintiff’s cell, and
(3) the removal of the plaintiff from his job, in retaliation
for the plaintiff’s provision of legal advice to fellow
inmates.
   The trial court, Noble, J., conducted a two day trial
on July 10 and July 11, 2018. The court heard testimony
from both the plaintiff and the defendant. In particular,
the defendant testified that the alleged retaliatory
actions were prompted by concerns for safety and secu-
rity. According to the defendant, when inmates assist
one another in legal matters, there is a potential for
bribery or extortion to occur by using the personal
information gathered while providing legal advice. In
addition, the defendant testified that inmates often use
legal work to disguise contraband. Moreover, the defen-
dant testified that the items seized from the plaintiff’s
cell each posed potential dangers, as they could be used
for bartering, concealing weapons and other contra-
band, or—in the case of the reams of paper—even used
as a weapon. Likewise, in regard to the legal storage
boxes, the defendant testified that those boxes pose a
fire hazard and may be used to conceal contraband;
hence, the inmates were prohibited from having more
than two boxes in their cells. Lastly, the defendant
recalled that he had the plaintiff removed from his job in
accordance with an institutional policy of not allowing
inmates to work in the same job for a long period of
time. This policy, according to the defendant, arose
from concerns that extended periods of work enhanced
the risk that the supervising staff would become too
comfortable and complacent with the inmates, which,
in turn, could result in bribery, threats, or the smuggling
of contraband. Further, the defendant testified that the
plaintiff’s removal from his job was not a disciplinary
measure, and, therefore, the plaintiff was allowed to
seek another job as soon as he was removed.
   On July 11, 2018, the court issued its decision from
the bench, rendering judgment in favor of the defendant.
Specifically, the court found that the plaintiff had failed
to prove that (1) he was engaged in an activity protected
by the first amendment, (2) he was denied access to
the courts in a specific, pending, personal action, and
(3) there was any causal connection between his alleged
protected conduct and the alleged retaliatory acts. This
appeal followed.
   Before turning to the claims on appeal, we set forth
the applicable law governing first amendment retalia-
tion claims and our scope and standard of review. ‘‘A
first amendment retaliation claim under § 1983 requires
that a prisoner establish three elements: (1) that the
speech or conduct at issue was protected, (2) that the
defendant took adverse action against the plaintiff, and
(3) that there was a causal connection between the
protected speech and the adverse action.’’ (Internal quo-
tation marks omitted.) Townsend v. Hardy, 173 Conn.
App. 779, 785–86, 164 A.3d 824, cert. denied, 327 Conn.
909, 170 A.3d 679 (2017). Failing to establish any of the
three elements is fatal to a first amendment retaliation
claim. See, e.g., id., 787 (affirming summary judgment
in favor of defendant where plaintiff failed to prove
second element); Higginbotham v. Sylvester, 741 Fed.
Appx. 28, 31–32 (2d Cir. 2018) (affirming summary judg-
ment in favor of defendant where plaintiff failed to
prove third element); Otte v. Brusinski, 440 Fed. Appx.
5, 6–7 (2d Cir. 2011) (affirming summary judgment in
favor of defendant where plaintiff proved neither first
nor third element). We conclude that the trial court
properly determined that the plaintiff failed to establish
causation and, thus, the plaintiff’s claim must fail.
   ‘‘To establish causation, a plaintiff must show that the
protected speech was a substantial motivating factor
in the adverse . . . action . . . . A plaintiff may estab-
lish causation indirectly by showing his speech was
closely followed in time by the adverse . . . decision.’’
(Citations omitted; internal quotation marks omitted.)
Cioffi v. Averill Park Central School District Board of
Education, 444 F.3d 158, 167–68 (2d Cir.), cert. denied,
549 U.S. 953, 127 S. Ct. 382, 168 L. Ed. 2d 270 (2006).
The United States Court of Appeals for the Second
Circuit ‘‘has not drawn a bright line to define the outer
limits beyond which a temporal relationship is too atten-
uated to establish a causal relationship,’’ but nonethe-
less previously has opined that temporal proximity
alone may be insufficient to establish causation. Gor-
man-Bakos v. Cornell Cooperative Extension Assn. of
Schenectady County, 252 F.3d 545, 554 (2d Cir. 2001);
Colon v. Coughlin, 58 F.3d 865, 872–73 (2d Cir. 1995)
(commenting that, if only evidence of causal connection
were temporal proximity, ‘‘we might be inclined to
affirm the grant of summary judgment based on the
weakness of [the plaintiff’s] case’’). Even where a plain-
tiff establishes a retaliatory motive, a defendant may
still prevail ‘‘if he can show dual motivation, i.e., that
even without the improper motivation the alleged retal-
iatory action would have occurred.’’ Scott v. Coughlin,
344 F.3d 282, 287–88 (2d Cir. 2003).
   A trial court’s factual findings as to the essential
elements of a first amendment retaliation claim are
subject to the clearly erroneous standard of review. See
Jackson v. Monin, 763 Fed. Appx. 116, 117 (2d Cir.
2019). ‘‘A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.
. . . Under the clearly erroneous standard of review,
a finding of fact must stand if, on the basis of the
evidence before the court and the reasonable inferences
to be drawn from that evidence, a trier of fact reason-
ably could have found as it did.’’ (Internal quotation
marks omitted.) Wells Fargo Bank, N.A. v. Lorson, 183
Conn. App. 200, 210, 192 A.3d 439, cert. granted on
other grounds, 330 Conn. 920, 193 A.3d 1214 (2018).
Moreover, ‘‘the mere existence in the record of evidence
that would support a different conclusion, without
more, is not sufficient to undermine the finding of the
trial court.’’ (Emphasis in original.) In re Jayce O., 323
Conn. 690, 716, 150 A.3d 640 (2016).
  In deciding that the plaintiff had not met his burden
of establishing a causal connection, the court made the
following factual findings. The court expressly found
the defendant’s testimony credible. On the basis of that
testimony, the court concluded that there was no evi-
dence of a retaliatory motive and, further, that ‘‘there
was no evidence of even a dual motivation; that is, there
was no better or weightier evidence that the actions,
any of the actions undertaken by [the defendant] were
for any reason other than legitimate, penological inter-
est related to prison security and the orderly and safe
administration of the prison.’’ Furthermore, the court
noted that ‘‘only evidence that would demonstrate a
causal relationship between the discharge from the gym
job and any claimed protected activity was that of tem-
poral proximity,’’ which the court found was insuffi-
cient to establish a causal connection.
  After a careful review of the record before the trial
court, we conclude that there was ample evidence to
support the court’s finding that the several retaliatory
actions the plaintiff alleged—namely, the search of his
cell; the seizure of legal, writing, and mailing materials
from his cell; and the removal from his job—were prem-
ised solely on legitimate motives. Although the plaintiff
does point to evidence in his brief that he asserts sup-
ports his claim of retaliation and, in particular, the tem-
poral proximity between his actions and the alleged
retaliation, the mere existence of evidence to support
an alternative conclusion is not sufficient to reverse a
trial court’s findings of fact. See In re Jayce O., supra,
323 Conn. 716. The court’s finding that there was no
retaliatory motive or causal connection to support the
plaintiff’s first amendment claim of retaliation was not
clearly erroneous. Therefore, the plaintiff failed to
establish an essential element of his claim and the trial
court properly rendered judgment in favor of the
defendant.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Title 42 of the United States Code, § 1983, provides in relevant part:
‘‘Every person who, under color of any statute, ordinance, regulation, cus-
tom, or usage, of any State or Territory or the District of Columbia, subjects,
or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws, shall be liable to the
party injured in an action at law, suit in equity, or other proper proceeding
for redress . . . .’’